Title: From James Madison to Peter Muhlenberg (Abstract), 12 June 1805
From: Madison, James
To: Muhlenberg, Peter


12 June 1805, Department of State. “The Philadelphia papers mention that Capt. Kennedy of the Brig Eliza and Sarah, arrived at the Lazaretto from Porto Rico, was spoken by a Spanish Privateer off the Coast, which had captured an American Ship belonging to Portland, three days from Alexandria, with which he also fell in. The description he gives of the latter, corresponding with the Huntress, a Ship dispatched by the Navy Department with stores for the Squadron in the Mediterranean, I shall be obliged by your making enquiry into the evidence of the Privateer being actually Spanish, and for any particulars which may tend to ascertain to what port or place she belonged, her name, and wither the prize is detained.”
